NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-1477-16T4

JENNIFER WALSH,

           Plaintiff-Appellant,

v.

UNIFIED PLANNING AND ZONING
BOARD OF ADJUSTMENT OF THE
BOROUGH OF SEA BRIGHT and
TYLER NINE, LLC,

     Defendants-Respondents.
_________________________________

                    Submitted September 17, 2018 - Decided February 15, 2019

                    Before Judges Haas and Mitterhoff.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-0325-16.

                    Gasiorowski and Holobinko, attorneys for appellant
                    (Alexis L. Gasiorowski, on the brief).

                    Michael A. Irene, Jr., attorney for respondent Unified
                    Planning and Zoning Board of Adjustment of the
                    Borough of Sea Bright.

PER CURIAM
      We have been advised prior to argument that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-1477-16T4
                                      2